Case 9:18-cv-80176-BB Document 510-8 Entered on FLSD Docket 05/18/2020 Page 1 of 3


                                                                           Page 1
                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA


             ------------------------------)
                                           )
                                           )
                                           )
             IRA KLEIMAN, as the personal )CASE NO:
             representative of the Estate )9:18-cv-80176-BB/BR
             of David Kleiman, and W&K Info)
             Defense Research, LLC         )
                                           )
                       Plaintiffs,         )
                                           )
             v.                            )
                                           )
                                           )
             CRAIG WRIGHT                  )
                                           )
                       Defendant.          )
                                           )
                                           )
             ------------------------------)



                                  Videotape Deposition of
                                    CRAIG STEVEN WRIGHT

                               On Thursday, 4th April 2019


                                  Taken at the offices of:

                                Boies Schiller Flexner LLP
                                  5 New Street Square,
                                     London EC4A 3BF

                               Reported by:      Paula Foley
Case 9:18-cv-80176-BB Document 510-8 Entered on FLSD Docket 05/18/2020 Page 2 of 3


                                                                         Page 315
        1    BY MR. FREEDMAN:

        2               Q.       Dr. Wright, I am handing you what has

        3     been marked now as Plaintiff's Exhibit 8.            This is some

        4     exchange of e-mails between you and Ira Kleiman; do you

        5     recognise that?

        6               A.       Yes.

        7               Q.       Can you go to 3 of 5 of the document?

        8               A.       Yes.

        9               Q.       Do you see there at the bottom it says:

       10     "1.)    GICSR Trust in Belize"?

       11               A.       Yes.

       12               Q.       Can you explain to me what the GICSR

       13     trust in Belize is?

       14               A.       It was a trust set up in Belize.

       15               Q.       By whom?

       16               A.       I do not know.

       17               Q.       Why did you give this information to Ira?

       18                        MS. MARKOE:    Objection.

       19    BY MR. FREEDMAN:

       20               Q.       Why was this information relevant to Ira?

       21                        MS. MARKOE:    Objection.

       22                        MR. FREEDMAN:     You can answer.

       23                        THE WITNESS:     There was a person

       24     I thought would be interested in Dave's past, which was

       25     his father, who then put me onto Ira, who was a greedy
Case 9:18-cv-80176-BB Document 510-8 Entered on FLSD Docket 05/18/2020 Page 3 of 3


                                                                         Page 318
        1     as his part I was figuring the other 700,000 is yours.

        2     Is that correct?      Ira."

        3               Q.       Can you read above that your response at

        4     March 1st, 2014 at 3 p.m.?

        5               A.       Mine.   "Around that.     Minus what was

        6     needed for the company's use."

        7               Q.       So, where is the 300,000 that belonged to

        8     Dave?

        9                        MS. MARKOE:    Objection.     Can you tie that

       10     to one your topics, please?

       11                        MR. FREEDMAN:     4: "The location and

       12     duration of Dave, W&K and Craig's mining of Bitcoin from

       13     2009 until 2013."

       14                        MS. MARKOE:    You are not talking about

       15     mining now, you are talking about actual Bitcoin.             Those

       16     are two separate topics.        This does not relate to number

       17     4.

       18                        MR. FREEDMAN:     Okay, so either instruct

       19     him not to answer or allow the question.

       20                        MS. MARKOE:    I am going to instruct him

       21     not to answer.

       22    BY MR. FREEDMAN:

       23               Q.       Can you go down to the February 28th,

       24     2014 e-mail.

       25               A.       Mmm-hmm.
